FILED
                                                                        Feb 18 2020, 6:23 am

                                                                              CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Stephen B. Caplin                                          Marilyn A. Young
      Professional Corporation                                   Erin E. Meyers
      Indianapolis, Indiana                                      Zeigler Cohen & Koch
                                                                 Indianapolis, Indiana
      Sharon R. Merriman
      Voyles Vaiana Lukemeyer Baldwin &
      Webb
      Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Robert L. Williams,                                        February 18, 2020
      Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                                 19A-CT-1438
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      Gavin H. Inglis, M.D., and St.                             The Honorable John M.T. Chavis,
      Vincent Hospital and Health                                II, Judge
      Center,                                                    Trial Court Cause No.
      Appellee-Defendant.                                        49D05-1409-CT-30452




      Pyle, Judge.


                                        Statement of the Case
[1]   Robert L. Williams (“Williams”) appeals the trial court’s denial of his motion

      to amend his complaint and the trial court’s grant of partial summary judgment

      Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020                      Page 1 of 18
      to St. Vincent Hospital and Health Care Center (“the Hospital”) on Williams’

      medical malpractice claim. Concluding that the trial court did not err, we

      affirm the trial court’s rulings.


[2]   We affirm.


                                                      Issues
              1. Whether the trial court abused its discretion by denying
              Williams’ motion to amend his complaint to add a federal claim.

              2. Whether the trial court erred by granting partial summary
              judgment to the Hospital on Williams’ medical malpractice claim
              against the Hospital.


                                                      Facts
[3]   In November 2012, forty-three-year-old Williams experienced some pain in his

      lower back and in his left buttock and leg. On November 26 and 28, 2012,

      Williams sought treatment with a chiropractor.


[4]   Williams’ pain progressed, and on December 2, 2012, he went to the emergency

      department at the Hospital. Williams checked in at the front desk and gave

      them his insurance information. After Williams was taken back to a room, a

      nurse checked his vitals. Dr. Gavin Inglis (“Dr. Inglis”) then examined

      Williams. Williams told Dr. Inglis that he had pain in his back that was

      radiating into his buttocks and down both legs, as well as numbness in his

      groin, genitals, and perianal area. Williams told Dr. Inglis that he had had this

      condition for over one week. Additionally, Williams informed Dr. Inglis that


      Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020   Page 2 of 18
      he could not always feel when he needed to urinate but that he had not had any

      bladder or bowel incontinence or accidents. Dr. Inglis physically examined

      Williams, including palpating Williams’ spine, bilateral glutes, hamstrings, legs,

      and feet. Dr. Inglis also checked Williams’ reflexes. Dr. Inglis’ exam revealed

      that Williams had pain and tenderness in his glutes and hamstrings and

      decreased sensation in his scrotum. Dr. Inglis ordered an MRI for Williams,

      and the MRI revealed that Williams had a herniated disc at L4-L5 and central

      spinal stenosis. Dr. Inglis discussed the MRI results with Williams and

      diagnosed Williams with having a central disc extrusion with central spinal

      stenosis and muscle strain. Dr. Inglis discharged Williams from the Hospital

      that same day with instructions to follow up with orthopedic surgeon, Dr.

      James Hardacker (“Dr. Hardacker”), within two to three days, and he provided

      Williams with Dr. Hardacker’s phone number. Dr. Inglis prescribed steroids,

      pain medication, and muscle relaxants to Williams and instructed him to return

      to the emergency department if his symptoms worsened.


[5]   A few days later, on December 6, 2012, Williams returned to the emergency

      department at the Hospital and was again physically examined by Dr. Inglis.

      At that time, Williams had decreased pain in his hamstrings but continued pain

      and numbness in his scrotum and anus. Dr. Inglis ordered a bladder scan for

      Williams, and the test revealed no bladder issue. Dr. Inglis then arranged for

      Williams to have a neurosurgical consult with Dr. James Miller (“Dr. Miller”).

      Williams was admitted to the Hospital, and the following day, Dr. Miller




      Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020    Page 3 of 18
      operated on Williams and performed an L4-L5 laminectomy and discectomy.

      Williams was discharged from the Hospital on December 14, 2012.


[6]   In April 2014, Williams filed a proposed complaint, pursuant to the Indiana

      Medical Malpractice Act, with the Indiana Department of Insurance (“IDOI”).

      He filed the complaint against Dr. Inglis, the Hospital, and St. Vincent

      Emergency Physicians (“the Emergency Physicians”), and he alleged that these

      health care providers had committed medical malpractice on December 2,

      2012. Williams’ main complaint was that Dr. Inglis had not obtained a

      neurosurgical consult prior to discharging Williams on December 2, 2012. The

      IDOI then appointed a medical review panel.


[7]   On September 12, 2014, Williams filed a complaint in the trial court (“trial

      court complaint”). He filed this complaint against Dr. Inglis, the Hospital, and

      the Emergency Physicians (collectively, “the defendants”) and alleged medical

      malpractice. The names of the defendants were initially anonymous pursuant

      to INDIANA CODE § 34-18-8-7. In his initial trial court complaint, Williams

      alleged that these defendants were “negligent in providing health care” to him

      and that their “acts and/or failures to act were malpractice in connection with

      providing [him] health care.” (App. Vol. 2 at 31). He further alleged that he

      had been injured “[a]s a direct and proximate result of the acts of negligence

      and malpractice” of the defendants. (App. Vol. 2 at 31). The complaint also

      alleged that Dr. Inglis was an agent or employee of the Hospital and the

      Emergency Physicians.



      Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020      Page 4 of 18
[8]   On November 1, 2017, the medical review panel issued a unanimous opinion,

      finding that the evidence did “not support the conclusion that the Defendants

      [had] failed to meet the standard of care” and that “the conduct complained of

      was not a factor of [Williams’] resultant damages.” (App. Vol. 2 at 117).


[9]   On December 18, 2017, Williams filed a motion to amend his trial court

      complaint. Specifically, he sought to amend the complaint so that he could: (1)

      identify the anonymous defendants by name (pursuant to INDIANA CODE § 34-

      18-8-7) ; and (2) add an additional count alleging a federal claim under the

      Emergency Medical Treatment and Active Labor Act (“EMTALA”).1 In his

      proposed amended complaint, Williams set forth two counts: (1) “Medical

      Malpractice[;]” and (2) “Violation of EMTALA[.]” (App. Vol. 2 at 44, 46)

      (modified from upper case). In his medical malpractice count, he alleged, as he

      had in his original trial court complaint, that the defendants were “negligent in

      providing health care” to him on December 2, 2012 and that their “acts and/or

      failures to act were malpractice in connection with providing [him] health

      care.” (App. Vol. 2 at 45-46 ). He also again alleged that he had been injured

      “[a]s a direct and proximate result of the acts of negligence and malpractice” of

      the defendants. (App. Vol. 2 at 46). In his EMTALA count, Williams alleged

      that the defendants had violated EMTALA on December 2, 2012 because they

      had “failed to stabilize[] [his] condition before he [had been]




      1
          EMTALA is codified at 42 U.S.C. § 1395dd.


      Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020    Page 5 of 18
       transferred/discharged” from the Hospital’s emergency room. (App. Vol. 2 at

       47).


[10]   The Hospital filed an objection to Williams’ request to add an EMTALA count

       to the complaint. Specifically, the Hospital asserted that the two-year statute of

       limitations for Williams’ federal EMTALA claim had passed and could not be

       tolled for any reason, including waiting for an opinion from the medical review

       panel. In support of its argument, the Hospital cited to HCA Health Servs. of

       Indiana, Inc. v. Gregory, 596 N.E.2d 974, 976 (Ind. Ct. App. 1992), trans. denied.

       In HCA Health Servs., our Court analyzed the interaction between EMTALA

       and Indiana’s Medical Malpractice Act (“the State Medical Malpractice Act”)

       when determining whether a plaintiff was barred from filing an EMTALA

       claim because she had not filed it within the two-year statute of limitations.

       Our Court held that EMTALA preempted the State Medical Malpractice Act

       and that the plaintiff could “not shield her non-compliance with EMTALA’s

       procedural mandates by asserting compliance with the State [Medical

       Malpractice] Act” nor “use the State [Medical Malpractice] Act to foil

       EMTALA’s statute of limitations.” HCA Health Servs., 596 N.E.2d at 978.


[11]   Thereafter, Williams filed a response to the Hospital’s objection and argued that

       he had “protected his [EMTALA] claim from a statute of limitations defense”

       when he filed his proposed medical malpractice complaint with the IDOI in

       April 2014 and his trial court complaint in September 2014. (App. Vol. 2 at

       63). He also argued that provisions in the State Medical Malpractice Act

       prohibited him from including an EMTALA claim in his trial court complaint

       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020     Page 6 of 18
       until after the statute of limitations had already passed. Additionally, he

       asserted that the EMTALA count that he sought to add to his original trial

       court complaint was not time barred because Indiana Trial Rule 15(C) would

       allow the claim to relate back to the original trial court complaint.


[12]   On February 16, 2018, the trial court issued an order in which it granted

       Williams’ request to identify the defendants by name and denied his request to

       add the EMTALA count to the trial court complaint. Williams then filed an

       amended complaint identifying the defendants, which included Dr. Inglis,

       Emergency Physicians, and the Hospital. Again, Williams alleged that Dr.

       Inglis was an agent or employee of the Hospital and the Emergency Physicians.


[13]   On October 15, 2018, the Hospital filed a motion for summary judgment,

       asserting that there was no genuine issue of fact regarding Williams’ medical

       malpractice claim against the Hospital. As part of its designated evidence, it

       attached the medical review panel’s unanimous opinion.


[14]   Thereafter, Williams filed a response to the Hospital’s summary judgment

       motion, arguing that the Hospital was not entitled to summary judgment

       because there were material issues of fact regarding whether: (1) Dr. Inglis had

       breached the standard of care; (2) Dr. Inglis’ breach of the standard of care

       caused Williams’ damages; (3) Dr. Inglis was an agent or employee of the

       Hospital when he provided health care to Williams; and (4) the Hospital was

       negligent per se based on a violation of the statutory law of EMTALA.




       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020    Page 7 of 18
[15]   Williams designated an affidavit from Dr. CT Fletcher (“Dr. Fletcher”), who

       was an emergency room physician. Dr. Fletcher’s affidavit opined that “the

       standard of care required that Dr. Inglis, prior to discharging [Williams] from

       the Hospital on December []2, 2012, obtain a neurosurgical evaluation of

       [Williams]” and that Dr. Inglis’ failure to request a neurosurgical evaluation

       was below the standard of care. (App. Vol. 3 at 44). Dr. Fletcher also opined

       that Dr. Inglis’ “deviation in the standard of care was a cause of [Williams’]

       condition[.]” (App. Vol. 3 at 44). Williams also designated evidence, including

       Dr. Inglis’s deposition and the Hospital’s bylaws, in support of his assertion that

       Dr. Inglis was an employee or agent of the Hospital.


[16]   The Hospital then filed a reply to Williams’ response. To rebut Williams’

       respondeat superior claim, the Hospital designated a consent form that

       Williams had signed at the Hospital on December 2, 2012. The consent form

       contained a section that informed the patient that “many of the physicians”

       who provided services at the Hospital, including “emergency department

       physicians[,]” were “independent contractors[,]” were “not agents or employees

       of the Hospital[,]” and were “not subject to the control and supervision of the

       Hospital.” (App. Vol. 4 at 72) (bold and underlined emphases removed).

       Williams initialed that he had read and understood the section.2



       2
           The section in the consent form provided as follows:

                 INDEPENDENT PHYSICIANS AND OTHER PROVIDERS
                 READ CAREFULLY:
                 I recognize that many of the physicians who provide services to me at Hospital are
                 independent contractors and are not agents or employees of the Hospital. This includes

       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020                        Page 8 of 18
[17]   Following a summary judgment hearing, the trial court issued an order,

       granting summary judgment to the Hospital on Williams’ medical malpractice

       claim and denying summary judgment to the Hospital on Williams’ respondeat

       superior claim. The trial court’s order provided, in relevant part:


                1.     [Williams] did not include an opinion of a medical expert
                to rebut the opinion of the Medical Review Panel with respect to
                any negligent conduct on the part of [the Hospital]. Therefore,
                the Court GRANTS [the Hospital’s] Motion for Summary
                Judgment on the issue of whether it or its employees were
                negligent and caused [Williams’] injuries.

                2.     [Williams’] expert affidavit only addresses care that Dr.
                Inglis provided to [Williams]. Therefore, the Court GRANTS
                [the Hospital’s] Motion for Summary Judgment as to all medical
                care provided to [Williams] by any other healthcare provider,
                whether an employee or agent of [the Hospital].

                3.     On February 16, 2018, the Court denied [Williams’]
                motion to Amend the Complaint to add a federal claim under the
                Emergency Treatment and Labor Act (EMTALA), 42 U.S.C.
                1395dd. There is no EMTALA claim contained in [Williams’]
                Amended Complaint. The Court is unclear why this issue was
                raised in [Williams’] Response Brief. Nevertheless, [Williams’]
                argument regarding EMTALA and his claim for negligence per se
                is MOOT as there is no such claim for the Court to consider.


                but is not limited to: emergency department physicians and physician assistants, the
                anesthesiologists, the radiologists, the pathologists, and the physicians who are on-call
                to the emergency department to render specialty services. I understand and agree that
                each of the above referenced physicians is not subject to the control and supervision of
                the Hospital. Should I have any questions regarding the relationship between the
                physician providing services to me and the Hospital, I have the right to ask further
                questions.
                I have read and understand this paragraph             Initials _________

       (App. Vol. 4 at 72) (bold and underline emphases included in original). Williams initialed this section.

       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020                             Page 9 of 18
                                                *****

        5.     The Court finds that there is a genuine issue of material
        fact to be decided by the trier of fact as to whether Dr. Inglis was
        an apparent, ostensible, or actual agent of [the Hospital] when
        Dr. Inglis provided health care to [Williams]. The dispute
        centers around the ambiguity of the informed consent entitled
        “Independent Physicians and Other Providers” that [Williams]
        signed acknowledging his understanding and agreement that
        “many” physicians are independent contractors and not subject
        to control and supervision of [the Hospital]. See, St. Vincent’s
        Reply to Plaintiff’s Response to St. Vincent’s Motion for
        Summary Judgment. There exist conflicting inferences as to
        whether, by signing the Independent Physicians and Other
        Providers informed consent, [Williams] acknowledged his
        understanding and agreement that Dr. Inglis was not an
        employee of [the Hospital]. Therefore, the Court DENIES [the
        Hospital’s] Motion for Summary Judgment on the issue of
        respondeat superior. Whether [the Hospital] is vicariously liable for
        Dr. Inglis’ alleged medical negligence will be an issue determined
        by the trier of fact.

(App. Vol. 2 at 24-26).3 The trial court later made its order a final judgment for

purposes of appeal. Williams now appeals.




3
  The trial court also granted summary judgment to the Emergency Physicians, “precluding any claims
[Williams] may attempt to pursue against St. Vincent Emergency Physicians as an entity or as a result of
alleged negligence by any other employee or agent of St. Vincent Emergency Physicians.” (App. Vol. 2 at
25). Williams does not raise an appellate challenge to the trial court’s grant of summary judgment to the
Emergency Physicians.

Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020                          Page 10 of 18
                                                    Decision
[18]   Williams argues that the trial court erred by: (1) denying his motion to amend

       his complaint; and (2) granting partial summary judgment to the Hospital. We

       will review each argument in turn.


       1. Motion to Amend Complaint


[19]   Williams argues that the trial court abused its discretion by denying his motion

       to amend his complaint to add an EMTALA claim. Before we analyze the trial

       court’s ruling on Williams’ motion to amend his complaint, we first briefly

       review the history and nature of an EMTALA claim.


[20]   “EMTALA was enacted to address the problem of patient ‘dumping,’ in which

       hospitals would not provide the same treatment to uninsured patients as to

       paying patients, either by refusing care to the uninsured patients or by

       transferring them to other facilities.” Beller v. Health & Hosp. Corp. of Marion Cty.,

       Indiana, 703 F.3d 388, 390 (7th Cir. 2012). “EMTALA imposes two duties on

       hospitals with respect to patients who come to their emergency rooms: first, to

       provide medical screening for any emergency condition; and second, as to any

       emergency condition, to stabilize the patient prior to any transfer to another

       facility.” Id. (citing 42 U.S.C. § 1395dd). See also HCA Health Servs., 596
N.E.2d at 976 (explaining that “EMTALA operates to restrict, among other

       things, the transfer, or ‘dumping,’ of patients from hospitals until their

       conditions have stabilized”).



       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020        Page 11 of 18
[21]   “EMTALA created a federal cause of action under federal law, governed

       exclusively by the federal act, but that may be pursued in federal or state fora.”

       Id. at 977. “This choice of forum in which to pursue an EMTALA claim,

       however, does not indicate that all state procedural requirements are

       encompassed when maintaining an action based on the federal statute.” Id.

       The statute of limitations for an EMTALA claim is two years from the date of

       the alleged EMTALA violation. See 42 U.S.C. § 1395dd(d)(2)(C) (providing

       that “[n]o action may be brought under this paragraph more than two years

       after the date of the violation with respect to which the action is brought”). The

       EMTALA statute also provides that “[t]he provisions of [EMTALA] do not

       preempt any State or local law requirement, except to the extent that the

       requirement directly conflicts with a requirement of this section.” 42 U.S.C. §

       1395dd(f).


[22]   We now turn back to our review of the trial court’s ruling on Williams’ motion

       to amend his complaint to add an EMTALA claim. “Indiana Trial Rule 15(A)

       provides that ‘[a] party may amend his pleading once as a matter of course’ if

       within a certain time frame.” Hilliard v. Jacobs, 927 N.E.2d 393, 398 (Ind. Ct.

       App. 2010), trans. denied. “Otherwise a party may amend his pleading only by

       leave of court or by written consent of the adverse party; and leave shall be

       given when justice so requires.” Ind. Trial Rule 15(A). “Although

       amendments to pleadings are to be liberally allowed, the trial court retains

       broad discretion in granting or denying amendments to pleadings.” Hilliard,
927 N.E.2d at 398. We will reverse a trial court’s ruling on a motion to amend


       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020    Page 12 of 18
       only upon a showing of an abuse of that discretion, which occurs if the trial

       court’s decision is clearly against the logic and effect of the facts and

       circumstances before the court, or if the court has misinterpreted the law. Id.

       Our Court reviews whether a trial court’s ruling on a motion to amend is an

       abuse of discretion by evaluating a number of factors, including “undue delay,

       bad faith, or dilatory motive on the part of the movant, repeated failure to cure

       deficiency by amendment previously allowed, undue prejudice to the opposing

       party by virtue of the amendment, and futility of the amendment.” Id. (internal

       quotation marks and citation omitted).


[23]   In reviewing these factors, we find one of them to be dispositive – futility of the

       amendment. Specifically, as the Hospital argued to the trial court below, the

       two-year statute of limitations for the EMTALA claim had already passed by

       the time Williams sought to amend his trial court complaint, making an

       amendment to add an EMTALA claim futile.


[24]   Here, Williams contends that the Hospital violated EMTALA on December 2,

       2012. He filed his initial trial court complaint on September 12, 2014. He did

       not allege a violation of EMTALA in this initial complaint. Williams sought to

       amend his complaint to add an EMTALA claim on December 18, 2017, which

       was five years after the date that he alleges the Hospital had violated

       EMTALA.


[25]   Williams recognizes that his motion to amend his complaint was filed more

       than two years after the date that he alleges the Hospital violated EMTALA.


       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020       Page 13 of 18
       Williams, however, suggests that the EMTALA was tolled because the State

       Medical Malpractice Act “prohibited” him from filing an EMTALA claim until

       after the medical review panel had rendered an opinion on his medical

       malpractice complaint before the IDOI. (Williams’ Reply Br. 21) (citing I.C. §

       34-18-8-7). We reject Williams’ argument for two reasons. First, an argument

       raised for the first time in a reply brief is waived. See Crossmann Communities,

       Inc. v. Dean, 767 N.E.2d 1035, 1044 (Ind. Ct. App. 2002). Second, waiver

       notwithstanding, we have explained that “there is no provision

       in EMTALA which effectively tolls the statute of limitations while awaiting a

       state procedural prerequisite, such as an opinion from a medical review panel,

       as is contained in the State [Medical Malpractice] Act.” HCA Health Servs., 596
N.E.2d at 977.


[26]   Additionally, Williams argues against the application of the EMTALA two-

       year statute of limitations by engaging in some procedural gymnastics.

       Specifically, he contends that his federal EMTALA claim was not a new,

       separate claim that he sought to add to his complaint. Instead, he contends that

       the EMTALA claim was merely an expansion of his malpractice and

       negligence claim in his original complaint filed in September 2014. Williams

       asserts that the proposed EMTALA claim would fall under the state statute of

       limitations for negligence, which is also two years, and that this claim would

       then be allowed to be added to his original complaint pursuant to Indiana Trial




       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020    Page 14 of 18
       Rule 15(C). 4 Recognizing the conflict between Indiana Trial Rule 15(C) and

       EMTALA’s statute of limitations, he argues that Trial Rule 15(C) would

       “prevail” and render EMTALA’s statute of limitations a “nullity.” (Williams’

       Br. 23). Williams contends that the trial court should have therefore allowed

       him to forego the EMTALA statute of limitations and include the alleged

       EMTALA claim in his original complaint.


[27]   We conclude that Williams’ arguments have not stuck the desired procedural

       landing. Here, Williams sought to add an EMTALA claim to his original

       complaint. As such, it was a “federal cause of action under federal law” and

       “governed exclusively by the federal act[.]” HCA Health Servs., 596 N.E.2d at

       977. The fact that an EMTALA claim may be brought in state court, “does not

       indicate that all state procedural requirements are encompassed when

       maintaining an action based on the federal statute.” Id. We acknowledge that

       “[i]t is a fundamental rule of law in Indiana that in the event of a conflict

       between a procedural statute and a procedural rule adopted by the supreme

       court, the latter shall take precedence.” Bowyer v. Indiana Dep’t of Nat. Res., 798
N.E.2d 912, 916 (Ind. Ct. App. 2003) (internal quotation marks and citation

       omitted). See also Ritchie v. State, 809 N.E.2d 258, 268 (Ind. 2004) (“In general,

       if a statute conflicts with a validly adopted Trial Rule, the rule prevails.”), reh’g

       denied, cert. denied. However, the federal EMTALA regulation at issue includes



       4
        Trial Rule 15(C) provides, in relevant part, that “[w]henever the claim or defense asserted in the amended
       pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the
       original pleading, the amendment relates back to the date of the original pleading.”

       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020                           Page 15 of 18
       an express provision regarding preemption, which provides that “[t]he

       provisions of [EMTALA] do not preempt any State or local law requirement,

       except to the extent that the requirement directly conflicts with a requirement of this

       section.” 42 U.S.C. § 1395dd(f) (emphasis added). See also Kennedy Tank & Mfg.

       Co. v. Emmert Indus. Corp., 67 N.E.3d 1025, 1028 (Ind. 2017) (explaining that

       “[e]xpress preemption exists when Congress states the statute’s preemptive

       effect”). The EMTALA statute of limitations, 42 U.S.C. § 1395dd(d)(2)(C),

       provides that “[n]o action may be brought under this paragraph more than two

       years after the date of the violation with respect to which the action is brought.”

       (Emphasis added). Because the application of Indiana Trial Rule 15(C) would

       directly conflict with the EMTALA two-year statute of limitations, it is

       therefore preempted by EMTALA.


[28]   Here, Williams attempted to file an EMTALA claim on December 18, 2017,

       which was more than two years after the date of the alleged violation of

       EMTALA on December 2, 2012. Thus, Williams’ EMTALA claim was barred

       by EMTALA’s two-year statute of limitations. Because his proposed

       amendment to add this claim would have been futile, we conclude that the trial

       court did not abuse its discretion by denying Williams’ motion to amend his

       complaint.5


       2. Summary Judgment


       5
        The parties also address the definitions contained within the provisions of EMTALA to argue whether
       EMTALA is applicable to the facts of this case. Given our determination that Williams’ EMTALA claim
       was barred by the applicable statute of limitations, we need not address these other arguments.

       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020                     Page 16 of 18
[29]   Next, we turn to Williams’ argument that the trial court erred by granting

       partial summary judgment to the Hospital.


[30]   Our standard of review for summary judgment cases is well-settled. When we

       review a trial court’s grant of a motion for summary judgment, our standard of

       review is the same as it is for the trial court. Knighten v. E. Chi. Hous. Auth., 45
N.E.3d 788, 791 (Ind. 2015). Summary judgment is appropriate only where the

       moving party has shown that there is no genuine issue of material fact and it is

       entitled to judgment as a matter of law. Hughley v. State, 15 N.E.3d 1000, 1003

       (Ind. 2014). “Indiana’s distinctive summary judgment standard imposes a

       heavy factual burden on the movant to demonstrate the absence of any genuine

       issue of material fact on at least one element of the [non-movant’s] claim.”

       Siner v. Kindred Hosp. Ltd. P’ship, 51 N.E.3d 1184, 1187 (Ind. 2016) (citing

       Hughley, 15 N.E.3d at 1003). Only after the moving party carries its burden is

       the non-moving party then required to present evidence establishing the

       existence of a genuine issue of material fact. Knighten, 45 N.E.3d at 791. When

       deciding whether summary judgment is proper, we consider only the evidence

       the parties specifically designated to the trial court. Siner, 51 N.E.3d at 1188

       (citing Ind. Trial Rule 56(C)).


[31]   Here, the trial court granted partial summary judgment to the Hospital on

       Williams’ medical malpractice claim. In regard to this claim, the trial court

       concluded as follows:


               1.     [Williams] did not include an opinion of a medical expert
               to rebut the opinion of the Medical Review Panel with respect to
       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020      Page 17 of 18
               any negligent conduct on the part of [the Hospital]. Therefore,
               the Court GRANTS [the Hospital’s] Motion for Summary
               Judgment on the issue of whether it or its employees were
               negligent and caused [Williams’] injuries.

               2.     [Williams’] expert affidavit only addresses care that Dr.
               Inglis provided to [Williams]. Therefore, the Court GRANTS
               [the Hospital’s] Motion for Summary Judgment as to all medical
               care provided to [Williams] by any other healthcare provider,
               whether an employee or agent of [the Hospital].

       (App. Vol. 2 at 24-25).


[32]   On appeal, Williams does not challenge this summary judgment ruling.

       Instead, he contends that there were “material questions of fact as to whether

       there was a violation of EMTALA[,]” that the violation of EMTALA

       constituted negligence per se, and that the Hospital did not designate evidence

       to rebut the EMTALA claim. (Williams’ Br. 14). However, as the trial court

       explained, “There is no EMTALA claim contained in [Williams’] Amended

       Complaint” and any “argument regarding EMTALA and his claim for

       negligence per se is MOOT as there is no such claim for the Court to consider.”

       (App. Vol. 2 at 25). Accordingly, we will not address this argument on appeal.


[33]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CT-1438 | February 18, 2020     Page 18 of 18